Case 3:21-cr-00039-CWR-FKB Document1 Filed 04/22/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

~~ ARTHUR JOHNSTON
= DEPUTY

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 3:71 -cr-39-C WRAFKB

ANTHONY KELLEY 18 U.S.C. § 1343

The United States charges:
At all times relevant to this Information:
INTRODUCTION

I Defendant ANTHONY KELLEY (“KELLEY”) is a resident of Mississippi who
owned and instructed at Trendsetters Barber College (“Trendsetters”), providing Barber-Stylist,
Barber Instructor, and Master Barber courses. Trendsetters’ primary place of business is in Jackson,
Mississippi. The Defendant owned and instructed at Trendsetters during all relevant times included
in this Information.

ze On or about January 6, 2012, KELLEY assumed ownership of Trendsetters from
another individual. KELLEY identifies himself as the owner, director, and instructor of
Trendsetters.

3. Some of the students attending courses at Trendsetters included individuals that were
entitled to educational benefits provided by the United States Department of Veterans Affairs (“the
VA”). These individuals (“beneficiaries”) were entitled to educational benefits either under Title 38,
United States Code, Chapter 33 (“Post-9/11 GI Bill”) or under Title 38, United States Code, Chapter
31 (Vocational Rehabilitation and Employment (““WRE”)) (collectively, “WA educational programs”).

4. Trendsetters was initially certified by the VA and the State Approving Agency
(“SAA”) in 1987. This initial certification qualified the owners of Trendsetters to accept educational

benefits through the VA educational programs for the Barber-Stylist and Barber-Instructor courses.
Case 3:21-cr-00039-CWR-FKB Document1 Filed 04/22/21 Page 2 of 8

5. Educational benefits under the GI Bill program may be paid to non-institute of higher
learning, non-degree programs including non-college degree schools, on-the-job training
(“OJT”)/apprenticeship programs, and flight programs. Full tuition and fees are paid to the
institution at the beginning of the course. The beneficiary of the GI Bill also receives a monthly
housing allowance based on locality. The beneficiary receiving benefits must meet the school’s
standards of attendance, conduct, and progress.

6. Educational benefits under the VRE program are designed to cover employment-
oriented programs that assist beneficiaries with service-connected disabilities by offering services
and assistance to help them prepare for, find, and keep suitable employment. Suitable employment is
work that is within the beneficiary’s physical, mental, and emotional capabilities and matches their
patterns of skills, abilities, and interests.

7. According to the VA’s School Certifying Official Handbook, full-time programs are
measured as eighteen (18) clock hours per week if classroom instruction predominates and twenty-
two (22) clock hours per work if shop practice predominates. The VA will convert clock hours to
credit and then calculate the rate of pursuit to determine whether the beneficiary is entitled to
monthly housing allowance (“MHA”) benefits. The MHA is paid if the rate of pursuit is calculated
as being greater than 50%. Students attending class less than this part-time interval are not eligible
for MHA. An MHA is paid directly to the student at the beginning of each month for the previous
month. MHA will only be paid while the student is not on active duty. The MHA is based upon the
Department of Defense’s Basic Allowance for Housing (“BAH”) for an “E-5 with dependents” and
the zip code of the campus or training location where the student physically attends the majority of
their courses. The funds are electronically transferred into the beneficiary’s account.

8. The laws in the State of Mississippi governing the profession of barbering are
codified in Title 73, Chapter 5 of the Mississippi Code Annotated. Mississippi law requires basic

Barber-Stylist students to attend 1,500 hours at a barbering school approved by the State Board of
Case 3:21-cr-00039-CWR-FKB Document1 Filed 04/22/21 Page 3 of 8

Bar Examiners. For a Barber Instructor, the student must attend an additional 600 hours of training
at such a barbering school if they have more than two (2) years of experience, or an additional 1,000
hours of training at such a barbering school if they have less than two (2) years of experience.

9. The law requires all courses to be approved by the Mississippi Board of Barber
Examiners.

10. Between October 2016 and March 2019, the Master Barber course was not an
authorized course of study approved by the Mississippi Board of Barber Examiners. Approval ofa
course by the Mississippi Board of Barber Examiners is a prerequisite for SAA approval.

11. In order to qualify for disbursement of VA educational benefits, a course must be
approved by the SAA. The application for the SAA includes institution information, a list of the
programs that the institution would like approved, modes of instruction, and a requirement to have
the course catalogue reviewed. When applying to the SAA, the representative on behalf of the
institution certifies, among other things, that: (1) “[t]he programs, curriculum, and instruction are
consistent in quality, content, and length with similar programs in public schools and other private
schools in the state, with recognized standards”; and (2) “[t]his institution does not use erroneous,
deceptive, or misleading practices nor does it advertise ‘VA’ or ‘School’ approval.”

12. In order to disburse VA educational benefits, a VA Form 22-1999, Enrollment
Certification, must be accomplished by the educational institution and provided to the VA. This
form includes, among other things, identifying information about the student, enrollment data, and
multiple certifications from the educational institution. Certifications on the VA Form 22-1999
include, but are not limited to, (1) the “institution has exercised reasonable diligence in meeting all
applicable requirements of Title 38, U.S. Code, and any failure by the institution to meet any
requirements of the law will be reported promptly to [the] VA; and (2) “[t]he course or courses
certified are approved by the State Approving Agency and are generally acceptable to meet

requirements for the student’s educational, professional, or vocational objective.”
Case 3:21-cr-00039-CWR-FKB Document1 Filed 04/22/21 Page 4of8

THE SCHEME AND ARTIFICE TO DEFRAUD

13. Beginning at least as early as October 2016 and continuing through March 2019, in
Hinds County, in the Northern Division of the Southern District of Mississippi, and elsewhere, the
defendant. ANTHONY KELLEY, aided and abetted by others known and unknown to the United
States, did knowingly and intentionally devise a scheme and artifice to defraud the VA by causing
wire transfers of VA educational benefits under false and fraudulent pretenses, representations, and
promises, thereby misappropriating federal money for his own benefit and the benefit of others.

14, At the time that KELLEY assumed control of Trendsetters, Trendsetters offered a
Barber-Stylist course and a Barber Instructor course. On or about October |, 2016, KELLEY added
a Master Barber course to the Trendsetters catalogue. As listed in the Trendsetters course catalogue,
the Master Barber course had a mandatory minimum requirement of 1,500 hours at the cost of
$13,000.00.

15. At the time that the course was added to KELLEY’s curricula in October 2016 and
continuing through at least March 2019, the Board of Barber Examiners did not recognize the
existence of a Master Barber course and this was not an authorized course of study. KELLEY also
did not seek the approval of the Board of Barber Examiners to offer a Master Barber course at
Trendsetters. Without this approval, the SAA could not legitimately certify the course to receive
funds for VA educational benefits.

16. At least two students capable of receiving VA educational benefits participated in the
Master Barber course.

a. Student T.D. attended the Master Barber course from on or about October 17, 2016

through on or about November 17, 2017. The VA Form 22-1999, Enrollment Certification,

that initiated T.D.’s enrollment was signed by KELLEY and faxed to the VA on or about

October 17, 2016 and was stamped received by the VA on or about October 20, 2016. T.D.’s

Chapter 33 educational benefits under the Post-9/11 GI Bill were applied toward the program
Case 3:21-cr-00039-CWR-FKB Document1 Filed 04/22/21 Page 5of8

at the cost of $13,000.00. This amount was sent by wire transfer from the VA to the

Trendsetters bank account on November 23, 2016, as described and charged in Count | of

this Information. Because T.D. was listed as a full-time student on his VA Form 22-1999,

T.D. was also paid MHA.

b. Student D.G. attended the Master Barber course from on or about March 5, 2018 to

on or about March 5, 2019. The VA Form 22-1999, Enrollment Certification, that initiated

D.G.’s enrollment was signed by KELLEY and faxed to the VA on or about March 5, 2018

and was stamped received by the VA on or about March 6, 2018. D.G.’s Chapter 33

educational benefits under the Post-9/11 GI Bill were applied toward the program at the cost

of $13,000. This amount was sent by wire transfer from the VA to the Trendsetters bank
account on March 30, 2018, as described and charged in Count 2 of this Information.

Because D.G. was listed as a full-time student on his VA Form 22-1999, D.G. was also paid

MHA.

Vi, On or about October 17, 2018, the SAA formally withdrew its approval of
Trendsetters’ eligibility to participate in the VA’s educational benefits program as a result of
discovering multiple discrepancies with the ability of Trendsetters to meet the established
requirements of the SAA.

18. It was part of the scheme and artifice to defraud that defendant KELLEY created a
Master Barber course that was not approved by the Mississippi Board of Barber Examiners.
Defendant KELLEY knew that the Master Barber course was not authorized under law. Knowing it
was not authorized under the law, defendant KELLEY never applied for approval of the course by
the Board of Barber Examiners. It was further part of the scheme and artifice to defraud that
defendant KELLEY offered the course to students, including students receiving VA educational
benefits, to receive compensation.

19. It was part of the scheme and artifice to defraud that defendant KELLEY submitted
Case 3:21-cr-00039-CWR-FKB Document1 Filed 04/22/21 Page 6 of 8

multiple documents to the SAA and the VA asserting that the Master Barber course was a program
that was approved by the Board of Barber Examiners. It was further part of the scheme and artifice
to defraud that defendant KELLEY faxed multiple VA Forms 22-1999 to the VA in order to receive
payments to Trendsetters for students enrolled in KELLEY’s fraudulently created Master Barber
course. As aresult of defendant KELLEY’s false and fraudulent pretenses, representations, and
promises, the VA wire transferred money to KELLEY on at least two separate occasions as charged
in Counts | and 2 of this Information.

20. It was part of the scheme and artifice to defraud that defendant KELLEY knew and
intended that his false and fraudulent pretenses, representations, and promises would induce the VA
to disburse money to him and would cause them to suffer financial losses while he and others
benefitted from the fraudulent scheme.

VA APPROVAL OF CHAPTER 33 (POST-9/11 GI BILL) EDUCATIONAL BENEFITS AND
INTERSTATE TRANSFER OF FUNDS

 

Ai When the VA grants benefits to veterans, the last step in the benefits process is
claims authorization. Claims authorization is performed by trained personnel assigned to VA
Regional Offices in Oklahoma, Missouri, and New York or from authorized telework locations.
When authorizing education claims, VA staff use the Chapter 33 system to review evidence, check
for quality, and complete the claim.

i. When a claim is authorized in Chapter 33, the data is transmitted to the Benefits
Delivery Network (BDN) system in Chicago, Illinois. Once the data is received in the BDN,
payments are transmitted to the United States Treasury system in Kansas City, Missouri. From
Kansas City, Missouri, payments are transmitted either by paper or electronic deposit to veterans or
school accounts at banks throughout the United States.

COUNTS 1-2
The United States realleges and reincorporates by reference the allegations set forth in

paragraphs | through 22.
Case 3:21-cr-00039-CWR-FKB Document1 Filed 04/22/21 Page 7 of 8

Beginning at least as early as October 2016 and continuing through March 2019, in Hinds
County, in the Northern Division of the Southern District of Mississippi, and elsewhere, defendant
KELLEY, aided and abetted by others known and unknown to the United States, unlawfully,
willfully, and knowingly devised and intended to devise a scheme and artifice to defraud and to
obtain money by means of false and fraudulent pretenses, representations, and promises. In
executing this scheme and artifice to defraud, KELLEY knowingly and willfully obtained money by
means of materially false and fraudulent representations, pretenses, and promises, and in furtherance
thereof, did cause electronic wire communications to be transmitted in interstate commerce for the
purpose of executing the scheme, and attempted to do so, in that KELLEY initiated fraudulent

transactions transferring funds through the United States Treasury system in Kansas City, Missouri,

 

 

 

 

as follows:
COUNT DATE OF DESCRIPTION
WIRE
(On or about)
1 November 23, | Interstate wire transfer of funds in the amount of $13,000.00 from the
2016 Department of Veterans Affairs, through the United States Treasury
system in Kansas City, Missouri, to KELLEY’s Trendsetters account
at Trustmark National Bank in Jackson, Mississippi, Bank Account
Number XXXXXX0587.
2 March 30, Interstate wire transfer of funds in the amount of $13,000.00 from the
2018 Department of Veterans Affairs, through the United States Treasury
system in Kansas City, Missouri, to KELLEY’s Trendsetters account
at Trustmark National Bank in Jackson, Mississippi, Bank Account
Number XXXXXX0587,

 

 

 

All in violation of Title 18, United States Code, Sections 1343, 1349 and 2.

 
Case 3:21-cr-00039-CWR-FKB Document1 Filed 04/22/21 Page 8 of 8

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States
Code, Section 2461, the United States gives notice to the Defendant that upon conviction of Counts
One or Two of this Information, all property, real or personal, which constitutes or is derived from
proceeds traceable to the violation, is subject to forfeiture. The Defendant is notified that in the event
that property subject to forfeiture, as a result of any act or omission of the Defendant,

(i) cannot be located upon the exercise of due diligence;

(ii) has been transferred or sold to, or deposited with, a third party;

(iii) has been placed beyond the jurisdiction of the court;

(iv) has been substantially diminished in value; or

(v) has been commingled with other property that cannot be divided without difficulty;
then the United States will seek to forfeit any other property of the Defendant up to the total value of

the property subject to forfeiture pursuant to Title 21, United States Code, Section 853(p), as

incorporated by reference in Title 18, United States Code, Section 982(b) and Title 28, United States

Kyra Mw_

DARREN si MARCA
Acting Uni on Attorney

Code, Section 2461 (c).
